 
Exhibit 10.1
 
EXECUTION COPY
 
AMENDMENT NO. 5
TO
CREDIT AGREEMENT
 
THIS AMENDMENT NO. 5 TO CREDIT AGREEMENT (this “Amendment”), dated as of March
23, 2009, is entered into among GSC INVESTMENT FUNDING LLC, as the Borrower (the
“Borrower”), GSCP (NJ), L.P., as the Servicer (the “Servicer”), DEUTSCHE BANK
AG, NEW YORK BRANCH (“Deutsche Bank”), as a Committed Lender (in such capacity,
a “Committed Lender”), as Managing Agent (in such capacity, the “Managing
Agent”), and as Administrative Agent (in such capacity, the “Administrative
Agent”), and U.S. BANK NATIONAL ASSOCIATION, as Trustee (in such capacity, the
“Trustee”) and Backup Servicer (in such capacity, the “Backup
Servicer”).  Capitalized terms used herein without definition shall have the
meanings ascribed thereto in the “Credit Agreement” referred to below.
 
PRELIMINARY STATEMENTS
 
A.           Reference is hereby made to that certain Credit Agreement, dated as
of April 11, 2007, by and among the Borrower, the Servicer, GSC Investment
Corp., as the Performance Guarantor, the CP Lenders, the Committed Lenders and
the Managing Agents from time to time party thereto, the Administrative Agent,
the Trustee and the Backup Servicer (as amended, restated, supplemented, or
otherwise modified and in effect from time to time, the “Credit Agreement”).
 
B.           The parties hereto have agreed to amend certain provisions of the
Credit Agreement upon the terms and conditions set forth herein.
 
SECTION 1.  Amendment.  Subject to the satisfaction of the conditions set forth
in Section 3 hereof, the parties hereto hereby agree to amend the Credit
Agreement as follows:
 
(a)           the definition of “Adjusted Collateral Balance” set forth in
Section 1.1 of the Credit Agreement is hereby amended by adding the following
new proviso at the end of such definition (and making the appropriate
punctuation changes thereto):
 
; provided, however, that clause (a)(ii) of this definition shall not include
any funds deposited from the Reserve Account into the Collection Account
pursuant to Section 5.3(c) for the payment of any portion of the Required
Taxable Net Income Distribution Amount.
 
(b)           Clause (a) of the definition of “Amortization Events” set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated as follows:
 
(a)           [Reserved]; or
 
(c)           the definition of “Available Collections” set forth in Section 1.1
of Credit Agreement is hereby amended and restated as follows:
 

--------------------------------------------------------------------------------


 
“Available Collections” is defined in Section 2.7.
 
(d)           the definition of “Borrowing Base” set forth in Section 1.1
of Credit Agreement is hereby amended and restated as follows:
 
“Borrowing Base” means, on any date of determination, the amount equal to the
Adjusted Collateral Balance minus the Required Equity Investment.
 
(e)           Clauses (a) and (g) of the definition of “Excess Concentration
Amount” set forth in Section 1.1 of the Credit Agreement are hereby amended and
restated as follows:
 
(a) the aggregate amount by which the Outstanding Principal Balances of
Collateral Debt Obligations which are not Senior Secured Loans, exceeds (i) 85%
of the aggregate Outstanding Principal Balance, at all times that the Maximum
Advance Rate is greater than 35%, or (ii) 90% of the aggregate Outstanding
Principal Balance, at all times that the Maximum Advance Rate is equal to or
less than 35%;
 
(g) the aggregate amount by which the sum of (i) the aggregate Outstanding
Principal Balances of all Collateral Debt Obligations (other than Defaulted
Obligations) and (ii) the aggregate Moody’s Collateral Value of all Defaulted
Obligations, in each case which have a Moody’s Rating of Caa2 or below exceeds
30% of the aggregate Outstanding Principal Balance;
 
(f)           the definition of “Interest Coverage Ratio” set forth in Section
1.1 of the Credit Agreement is hereby deleted in its entirety;
 
(g)           Clause (iii) of the proviso of the definition of “Interest Rate”
set forth in Section 1.1 of the Credit Agreement is hereby amended and restated
as follows:
 
(iii) for each day during any Settlement Period following the occurrence of an
Event of Default that is continuing, the Interest Rate shall be (A) to the
extent the relevant Lender is a CP Lender that is funding the applicable Advance
or portion thereof through the issuance of Commercial Paper Notes, the sum of
(I) the greater of (x) the CP Rate for such Settlement Period and (y) the Prime
Rate, plus (II) 2.00%, plus (III) the Applicable Margin, or (B) to the extent
the relevant Lender is not funding the applicable Advance or portion thereof
through the issuance of Commercial Paper Notes, the sum of (I) the greater of
(x) the Adjusted Eurodollar Rate on such day (or if such day is not a Business
Day, the immediately preceding Business Day) and (y) the Prime Rate, plus (II)
3.00%, plus (III) the Applicable Margin
 
(h)           the definition of “Market Value” set forth in Section 1.1 of the
Credit Agreement is hereby amended by adding the following new proviso at the
end of such definition (and making the appropriate punctuation changes thereto):
 
2

--------------------------------------------------------------------------------


 
; provided that, after the Restructuring Effective Date, the “Market Value” for
any Collateral Debt Obligation shall equal the lesser of (i) the Market Value
for such Collateral Debt Obligation calculated without giving effect to this
proviso and (ii) the Market Value for such Collateral Debt Obligation calculated
as of the Restructuring Effective Date.
 
(i)           the definition of “Maturity Date” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated as follows:
 
“Maturity Date” means the date that is two years after the Restructuring
Effective Date.  The Advances Outstanding will be due and payable in full on the
Maturity Date.
 
(j)           the definition of “Payment Date” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated as follows:
 
“Payment Date” means the tenth (10th) day of each calendar month, commencing in
June, 2007, or, if such day is not a Business Day, the next succeeding Business
Day.
 
(k)           Clause (b) of the definition of “Required Equity Investment” set
forth in Section 1.1 of the Credit Agreement is hereby amended and restated as
follows:
 
(b) thereafter, the greatest of (i) 50% of the Facility Amount, (ii) the sum of
the Outstanding Principal Balances of the aggregate Collateral Debt Obligations
owed by the five largest Obligors of Collateral Debt Obligations at such time,
and (iii) (x) $35,000,000 at all times that the Maximum Advance Rate is greater
than 35%, or (y) $30,000,000 at all times that the Maximum Advance Rate is equal
to or less than 35%.
 
(l)           the following new definition is hereby added in the appropriate
alphabetical order in Section 1.1 of the Credit Agreement:
 
“Required Taxable Net Income Distribution Amount” means, on any Payment Date,
the sum of (x) the taxable net income earned, (y) the net realized capital gains
earned, and (z) the amount of any excise taxes incurred, in each case, by the
Originator during the immediately preceding fiscal quarter that the Originator
is required to distribute to remain in compliance with the RIC/BDC Requirements
and not incur any income or similar federal taxes; provided, that the amounts
set forth in clauses (x) and (y) shall be reduced to the extent that a dividend
in the form of common stock may be substituted for a cash dividend consistent
with the RIC/BDC Requirements, as set forth in IRS Revenue Procedure 2009-15.
 
(m)           the definition of “Reserve Account” set forth in Section 1.1 of
the Credit Agreement is hereby amended and restated as follows:
 
3

--------------------------------------------------------------------------------


 
“Reserve Account” means an account established in accordance with Section
5.3(c).
 
(n)           the definition of “Reserve Account Required Amount” set forth in
Section 1.1 of the Credit Agreement is hereby deleted in its entirety;
 
(o)           the following new definition is hereby added in the appropriate
alphabetical order in Section 1.1 of the Credit Agreement:
 
“Restructuring Effective Date” means March 23, 2009.
 
(p)           the definition of “Substitute Collateral Debt Obligations” set
forth in Section 1.1 of Credit Agreement is hereby amended and restated as
follows:
 
“Substitute Collateral Debt Obligation” means any Collateral Debt Obligation
which is substituted for an Ineligible Collateral Debt Obligation pursuant to
Section 2.4(c), which satisfies each of the following conditions: (a) the
aggregate Outstanding Principal Balance of such Collateral Debt Obligation shall
be equal to or greater than the Outstanding Principal Balance of the Collateral
Debt Obligation to be replaced; (b) all representations and warranties of the
Borrower with respect to such Collateral Debt Obligation contained in Section
4.1(y) shall be true and correct as of the Substitution Date of any such
Substitute Collateral Debt Obligation; (c) the substitution of any Substitute
Collateral Debt Obligation does not cause an Amortization Event, Default or
Event of Default to occur; and (d) the Administrative Agent shall have given its
prior written consent with respect to such substitution; provided that, the
Administrative Agent’s failure to respond within five (5) Business Days of its
confirmation of receipt (by e-mail or telephone) of the Borrower’s or the
Servicer’s written request (in accordance with Section 12.2) to provide consent
to any substitution, shall be deemed to be the Administrative Agent’s consent to
such substitution.
 
(q)           Section 2.3 of the Credit Agreement is hereby amended, such that
the figures “$1,000,000” and “$250,000” set forth in clause (c) thereto, are
hereby amended and restated as “$250,000” and “$1,000”, respectively;
 
(r)           Section 2.3 of the Credit Agreement is hereby amended, such that
the following new clause (d) shall be added thereto:
 
(d)           From time to time after the Restructuring Effective Date, the
Borrower may prepay any portion or all of the Advances Outstanding (from amounts
on deposit in the Collection Account, the Reserve Account (solely prior to the
occurrence and continuance of an Event of Default) or otherwise available to the
Borrower), other than with respect to Mandatory Prepayments, by delivering to
the Administrative Agent, the Trustee and each Managing Agent a Borrower Notice
at least two (2) Business Day prior to the date of such repayment; provided,
that no such
 
4

--------------------------------------------------------------------------------


 
reduction shall be given effect unless (i) the Borrower has complied with the
terms of any Hedging Agreement requiring that one or more Hedge Transactions be
terminated in whole or in part as the result of any such prepayment of the
Advances Outstanding, and the Borrower has paid all Hedge Breakage Costs owing
to the relevant Hedge Counterparty for any such termination, and (ii) the
Borrower reasonably believes that sufficient funds shall be available on the
Payment Date immediately following the date of such repayment to make the
payments required by clauses (i) through (iii) of Section 2.7(b).  If any
Borrower Notice relating to any prepayment is given, the amount specified in
such Borrower Notice shall be due and payable on the date specified therein,
together with accrued Interest to the payment date on the amount prepaid and any
Breakage Costs (including Hedge Breakage Costs) related thereto.  Any partial
prepayment by the Borrower of Advances hereunder, other than with respect to
Mandatory Prepayments, shall be in a minimum amount of $250,000 with integral
multiples of $1,000 above such amount.  A Borrower Notice relating to any such
prepayment shall be irrevocable when delivered.
 
(s)           Section 2.7(a) of the Credit Agreement is hereby amended and
restated as follows:
 
(a)           [Reserved].
 
(t)           the lead-in sentence to Section 2.7(b) of the Credit Agreement is
hereby amended and restated as follows:
 
To the extent of available Interest Collections and any amounts on deposit in
the Reserve Account:
 
(u)           Clauses (iv), (vii) and (viii) of Section 2.7(b) of the Credit
Agreement are hereby amended and restated as follows:
 
(iv)           Fourth, to any Successor Servicer, the accrued and unpaid
Servicing Fee and Market Servicing Fee Differential to the end of the preceding
Collection Period, for the payment thereof; provided that the amount of Market
Servicing Fee Differential payable in any 12-month period under this clause
Fourth shall not exceed 1.0% of the aggregate Outstanding Principal Balance;
 
(vii)           Seventh, so long as no Event of Default shall have occurred and
be continuing, on the first Payment Date following delivery to the
Administrative Agent of (i) the quarterly or annual financial statements of the
Originator, as applicable, and (ii) a certificate of the chief financial officer
(or equivalent officer) of the Originator providing a reconciliation of
GAAP-to-tax accounting and setting forth the Required Taxable Net Income
Distribution Amount, in each case, in form and substance
 
5

--------------------------------------------------------------------------------


 
reasonably satisfactory to the Administrative Agent, to the Borrower, the
Required Taxable Net Income Distribution Amount; and
 
(viii)       Eighth, all remaining amounts shall be deposited into the Reserve
Account; provided, however, that if an Event of Default has occurred and is
continuing, all remaining amounts shall be applied as Principal Collections in
accordance with clause (c) below.
 
(v)           the lead-in sentence to Section 2.7(b) of the Credit Agreement is
hereby amended and restated as follows:
 
To the extent of available Principal Collections:
 
(w)           Clauses (i), (v) and (vi) of Section 2.7(c) of the Credit
Agreement are hereby amended and restated as follows:
 
(i)           First, to the parties listed above, any amount remaining unpaid
pursuant to clauses First through Sixth under clause (b) above, in accordance
with the priority set forth thereunder;
 
(v)           Fifth, to the extent not paid by the Servicer, to the Backup
Servicer, to the Trustee, and to any Successor Servicer, as applicable, pro rata
in accordance with the amount owed to such Person under this clause Fifth, in an
amount equal to any accrued and unpaid Backup Servicer Expenses, Trustee
Expenses, Market Servicing Fee Differential, Servicing Fee and Transition Costs,
for the payment thereof;
 
(vi)           Sixth, (A) to the initial Servicer, to the extent (x) accrued but
not yet payable, to the Servicer Fee Accrual Account, the Servicing Fee
(including, without limitation, the Senior Portion of Servicing Fee) of the
Servicer for the prior Settlement Period and (y) due and payable, to the
Servicer, in an amount equal to its accrued and unpaid Servicing Fee (including,
without limitation, the Senior Portion of Servicing Fee) after giving effect to
the application of funds accrued in the Servicer Fee Accrual Account released on
such Payment Date and (B) to the Servicer (if an Affiliate of the Borrower), (x)
all Indemnified Amounts and (y) reimbursement of all expenses payable to it
pursuant to Section 7.7 and any other amounts then due to it under this
Agreement, for the payment thereof; and
 
(x)           Section 2.7(d) of the Credit Agreement is hereby amended and
restated as follows:
 
(d)           [Reserved].
 
(y)           Section 2.14(a) of the Credit Agreement is hereby amended and
restated as follows:
 
6

--------------------------------------------------------------------------------


 
(a) any Discretionary Sale shall be made by the Borrower in a transaction (A)
arranged by the Servicer (or, if a Successor Servicer shall have been appointed
pursuant to Section 7.13, arranged by the Borrower with the approval of the
Administrative Agent) in accordance with the customary management practices of
prudent institutions which manage financial assets similar to the Collateral
Debt Obligations for their own account or for the account of others, (B)
reflecting arm’s-length market terms, (C) in which the Borrower makes no
representations, warranties or covenants and provides no indemnification for the
benefit of any other party to the Discretionary Sale (other than any
representations, warranties or covenants relating to the Borrower’s ownership of
or title to the Collateral Debt Obligation that is the subject of the
Discretionary Sale that are standard and customary in connection with such a
sale or for which the Originator has agreed to fully indemnify the Borrower),
and (D) for which the Borrower shall have received the Administrative Agent’s
prior written consent; provided that, the Administrative Agent’s failure to
respond within five (5) Business Days of its confirmation of receipt (by e-mail
or telephone) of the Borrower’s or the Servicer’s written request (in accordance
with Section 12.2) to provide consent to any Discretionary Sale, shall be deemed
to be the Administrative Agent’s consent to such Discretionary Sale;
 
(z)           Section 2.14(b) of the Credit Agreement is hereby amended and
restated as follows:
 
(b) after giving effect to the Discretionary Sale on the related Discretionary
Sale Trade Date and the payment to the Trustee required under Section 2.14(d),
(A) all representations and warranties of the Borrower contained in Section 4.1
shall be true and correct as of the Discretionary Sale Trade Date, (B) neither a
Event of Default nor Default shall have occurred and be continuing, (C) the
Borrowing Base Test shall have been satisfied, and, if such Discretionary Sale
Trade Date takes place during the Amortization Period, following the application
of the funds described in clause (d) below, the ratio of the Borrowing Base to
the Drawn Amount shall have been improved, (D) the RIC/BDC Requirements are
satisfied and (E) the Required Equity Investment shall be maintained;
 
(aa)           Section 2.14(d) of the Credit Agreement is hereby amended and
restated as follows:
 
(d)  on the related Discretionary Sale Settlement Date, the Administrative Agent
shall have received into the Collection Account, in immediately available funds,
an amount (i) during the Revolving Period, equal to the sum of (A) the portion
of the Advances Outstanding to be prepaid so that the requirements of Section
2.14(b) shall have been satisfied as of such Discretionary Sale Settlement Date
plus (B) an amount equal to all unpaid Interest to the extent reasonably
determined by the Administrative Agent
 
7

--------------------------------------------------------------------------------


 
to be attributable to that portion of the Advances Outstanding to be paid in
connection with the Discretionary Sale plus (C) an aggregate amount equal to the
sum of all other amounts due and owing to the Administrative Agent, the Backup
Servicer, the Indemnified Parties and the Hedge Counterparties, as applicable,
under this Agreement and the other Transaction Documents, to the extent accrued
to such date and to accrue to the next Payment Date (including, without
limitation, Hedge Breakage Costs and any other payments owing to the Hedge
Counterparties in respect of the termination of any Hedge Transaction) in each
case, to the extent attributable to the Collateral to be sold by the Borrower
pursuant to this Section 2.14; provided, that the Administrative Agent shall
have the right to determine whether the amount paid (or proposed to be paid) by
the Borrower on the Discretionary Sale Settlement Date is sufficient to satisfy
the requirements in clauses (A) through (C) of this clause (d) and is sufficient
to reduce the Advances Outstanding to the extent requested by the Borrower in
connection with the Discretionary Sale and (ii) following the end of the
Revolving Period, equal to the proceeds of such Discretionary Sale; provided,
however, that, with the written consent of the Administrative Agent, the
Borrower may reinvest the proceeds of such Discretionary Sale in new Collateral
Debt Obligations within a period not to exceed 30 days from the Discretionary
Sale Settlement Date.  Any proceeds of any such Discretionary Sale which are to
be reinvested with the consent of the Administrative Agent will be released from
the Collection Account on the date of such reinvestment, regardless of whether
such date shall otherwise be a Payment Date hereunder.
 
(bb)           Section 5.1(j) of the Credit Agreement is hereby amended and
restated as follows:
 
(j)           Distributions.  The Borrower may not declare or pay or make,
directly or indirectly, any distribution (whether in cash or other property)
with respect to any Person’s equity interest in the Borrower (collectively, a
“Distribution”); provided, however, that (i) if the following shall be true,
both before and after giving effect to such Distribution (A) the Advances
Outstanding shall not exceed the Facility Amount, (B) neither an Event of
Default nor a Default under Section 8.1(a) shall have occurred and be
continuing, (C) the Borrowing Base Test shall have been satisfied, and (D) the
Required Equity Investment shall be maintained, the Borrower may make
Distributions, and (ii) if no Event of Default has occurred and is continuing,
upon the Borrower’s receipt on any Payment Date of the Required Taxable Net
Income Distribution Amount, or any portion thereof, pursuant to Section
2.7(b)(vii), the Borrower may make a Distribution of such amount on or within
two (2) Business Days following such Payment Date.
 
(cc)           Section 5.1(w) of the Credit Agreement is hereby amended and
restated as follows:
 
8

--------------------------------------------------------------------------------


 
(w) [Reserved].
 
(dd)           Section 5.3(c) of the Credit Agreement is hereby amended and
restated as follows:
 
(c)           Establishment of Reserve Account.  The Borrower or the Servicer on
its behalf shall cause to be established, on or before the Closing Date, and
maintained in the name of the Borrower but under the control of the Trustee for
the benefit of the Secured Parties with an office or branch of a Qualified
Institution a segregated corporate trust account, which may be a securities
account or a deposit account (the “Reserve Account”); provided that at all times
such depository institution or trust company shall be a Qualified
Institution.  So long as no Event of Default has occurred and is continuing (i)
on any Business Day preceding a Payment Date, if the amounts on deposit in the
Collection Account are insufficient to make the payments required by
Sections 2.7(b)(i) through (vii), as applicable, the Servicer or the
Administrative Agent, as applicable, shall direct the Trustee to deposit funds
from the Reserve Account into the Collection Account in an aggregate amount
equal to the lesser of (A) the additional amount necessary to make such payments
and (B) the amount on deposit in the Reserve Account, and (ii) pursuant to and
in accordance with Section 2.3(d), the Servicer or the Administrative Agent, as
applicable, upon the request of the Borrower, shall direct the Trustee to use
funds from the Reserve Account to pay the Lenders, pro rata, in order to reduce
the Advances Outstanding.  Upon the occurrence and during the continuation of an
Event of Default, the Administrative Agent shall direct the Trustee or the
Servicer, as applicable, to withdraw all remaining amounts on deposit in the
Reserve Account and apply them as Principal Collections in accordance with
Section 2.7(c) hereof.
 
(ee)           Clause (ii) of Section 6.3(b) of the Credit Agreement is hereby
amended and restated as follows:
 
(ii) the requirement set forth in clause (D) of Section 2.14(a) shall be
satisfied,
 
(ff)           Section 7.12(a) of the Credit Agreement is hereby amended, such
that the following new clause (xi) shall be added thereto (and the appropriate
punctuation and grammatical changes shall be made thereto):
 
(xi)           if any Event of Default shall occur and be continuing,
 
(gg)           the lead-in sentence to Section 8.1 of the Credit Agreement is
hereby amended and restated as follows:
 
The occurrence and continuance of any of the following events shall constitute
an Event of Default (each, an “Event of Default”):
 
9

--------------------------------------------------------------------------------


 
(hh)           Clauses (b) and (k) of Section 8.1 of the Credit Agreement are
hereby amended and restated as follows:
 
(b) the Borrowing Base Test shall not be met, and such failure continues for a
period of thirty (30) consecutive days; or
 
(k) the Equity Investment shall be less than the Required Equity Investment, and
such condition shall continue unremedied for a period of thirty (30) consecutive
days; or
 
SECTION 2.  Covenant of Borrower.  The Borrower hereby covenants to pay, using
funds other than those in the Collection Account as of the date hereof, on or
prior to March 24, 2009, to the Lenders, pro rata, an aggregate amount equal to
$1,000,000 in immediately available funds, which shall be applied in its
entirety to reduce the Advances Outstanding as of such date of payment.
 
SECTION 3.  Conditions.  This Amendment shall become effective on the day and
year set forth above (the “Effective Date”) upon satisfaction of each of the
following conditions (in form and substance reasonably acceptable to the
Administrative Agent):
 
(a)           the Administrative Agent (or its counsel) shall have received
counterpart signature pages of this Amendment, executed by each of the parties
hereto;
 
(b)           each of the conditions precedent (other than the effectiveness of
this Amendment) for the effectiveness of that certain Amendment No. 1 to Fee
Letter (the “Fee Letter Amendment”), dated as of the date hereof, by and among
GSC Investment Funding LLC, GSC Investment Corp., the Administrative Agent, the
Managing Agent and Deutsche Bank Securities Inc., as Arranger, shall have been
satisfied;
 
(c)           the Administrative Agent (or its counsel) shall have received a
favorable opinion letter of Mayer, Brown, Rowe & Maw LLP, counsel to the
Borrower and Originator, in form and substance satisfactory to the
Administrative Agent, with respect to (i) the characterization of each transfer
of collateral debt obligations from the Originator to the Borrower pursuant to
the Purchase Agreement as sales, and (ii) the nonconsolidation under the
Bankruptcy Code of the assets and liabilities of the Borrower with the assets
and liabilities of the Originator in the event that the Originator were to
become a debtor in a case under the Bankruptcy Code;
 
(d)           the Termination Date shall not have occurred;
 
(e)           after giving effect to this Amendment, (i) the Borrowing Base Test
shall be satisfied, as calculated on the date hereof, and (ii) the Drawn Amount
shall not be greater than the Facility Amount; and
 
(f)           the Required Equity Investment shall be maintained.
 
10

--------------------------------------------------------------------------------


 
SECTION 4.  Representations and Warranties of the Borrower and the
Servicer.  Each of the Borrower and the initial Servicer represent and warrant
that:
 
(a)           it has taken all necessary action to authorize the execution,
delivery and performance of this Amendment;
 
(b)           this Amendment has been duly executed and delivered by it and
constitutes its legal, valid and binding obligations, enforceable in accordance
with its terms, except as such enforceability may be subject to (i) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity);
 
(c)           no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
it of this Amendment, except those that have been obtained or made and are in
full force and effect;
 
(d)           the representations and warranties it has made set forth in
Section 4.1 or Section 7.5 of the Credit Agreement, as applicable, are true and
correct as of the date hereof (except for those which expressly relate to an
earlier date), both before and after giving effect to this Amendment, as though
made on and as of the date hereof; and
 
(e)           no event has occurred, or would result after giving effect to this
Amendment, that constitutes an Event of Default or a Default.
 
SECTION 5.  Reference to and Effect on the Transaction Documents.
 
(a)           Upon the effectiveness of this Amendment (i) each reference in the
Credit Agreement to “this Credit Agreement”, “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import shall mean and be a reference to the
Credit Agreement as amended or otherwise modified hereby, and (ii) each
reference to the Credit Agreement in any other Transaction Document or any other
document, instrument or agreement executed and/or delivered in connection
therewith, shall mean and be a reference to the Credit Agreement as amended or
otherwise modified hereby.
 
(b)           Except as specifically amended, terminated or otherwise modified
above or in the Fee Letter Amendment, the terms and conditions of the Credit
Agreement, of all other Transaction Documents and any other documents,
instruments and agreements executed and/or delivered in connection therewith,
shall remain in full force and effect and are hereby ratified and confirmed.
 
(c)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent, any Managing Agent or any Lender under the Credit Agreement or any other
Transaction Document or any other document, instrument or agreement executed in
connection therewith, nor constitute a waiver of any provision contained
therein, in each case except as specifically set forth herein.
 
11

--------------------------------------------------------------------------------


 
SECTION 6.  Waiver.  The parties hereto have been notified that, as of the last
Determination Date, the Collateral Quality Tests were not satisfied.  For
purposes of clarity, the parties hereto agree that such failure and any
consequences thereof pursuant to the Credit Agreement are hereby waived.
 
SECTION 7.  General Release.  In consideration of Deutsche Bank, as
Administrative Agent, a Committed Lender and a Managing Agent, entering into
this Amendment, the Borrower hereby releases Deutsche Bank, as Administrative
Agent, a Committed Lender and a Managing Agent, and its officers, employees,
representatives, agents, counsel and directors from any and all actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, now known or unknown, suspected or unsuspected to the
extent that any of the foregoing arises from any action or failure to act under
the Credit Agreement on or prior to the date hereof, except, with respect to any
such Person being released hereby, any actions, causes of action, claims,
demands, damages and liabilities arising out of such Person’s gross negligence,
bad faith or willful misconduct.
 
SECTION 8.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.
 
SECTION 9.  Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
 
SECTION 10.  Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
 
SECTION 11.  Fees and Expenses.  Borrower hereby confirms its agreement to pay
on demand all reasonable costs and expenses of the Administrative Agent,
Managing Agents or Lenders in connection with the preparation, execution and
delivery of this Amendment, the Fee Letter Amendment, and any of the other
instruments, documents and agreements to be executed and/or delivered in
connection herewith, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel to the Administrative Agent, Managing Agents
or Lenders with respect thereto.
 
[Remainder of Page Deliberately Left Blank]
 
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.
 
 

 
GSC INVESTMENT FUNDING LLC
              By:  /s/ Richard Allorto      
Name: 
Richard Allorto      
Title:
Treasurer            

 
 

 
GSCP (NJ), L.P.
      By: GSCP (NJ), Inc., its general partner               By:  /s/ David L.
Goret      
Name: 
David L. Goret      
Title:
Senior Managing Director and Secretary            

 
 
Signature Page to Amendment No. 5
to Credit Agreement
 

--------------------------------------------------------------------------------


 
 

 
DEUTSCHE BANK AG, NEW YORK BRANCH, as a Committed Lender, Managing Agent and
Administrative Agent
              By:  /s/ Michael Cheng      
Name: 
Michael Cheng      
Title:
Director            

 

By:   /s/ Peter Chuang      
Name: 
Peter Chuang      
Title:
Vice President            

 
 
Signature Page to Amendment No. 5
to Credit Agreement
 

--------------------------------------------------------------------------------


 

 
U.S. BANK NATIONAL ASSOCIATION, as Trustee and Backup Servicer
              By:  /s/ Crystal L. Crudup      
Name: 
Crystal L. Crudup      
Title:
Assistant Vice President            

 
 
Signature Page to Amendment No. 5
to Credit Agreement
 

--------------------------------------------------------------------------------


 
The undersigned acknowledges its receipt of a copy of Amendment No. 5 to Credit
Agreement as of the date hereof.  The undersigned (i) reaffirms all of its
obligations under Section 12.14 of the Credit Agreement and (ii) acknowledges
and agrees that the performance undertaking thereunder remains in full force and
effect (including, without limitation, after giving effect to the amendment of
the Credit Agreement as of the date hereof).
 
 

 
GSC INVESTMENT CORP.
              By:  /s/ Richard Allorto      
Name: 
Richard Allorto      
Title:
Chief Financial Officer            

 
 
Signature Page to Amendment No. 5
to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 